Citation Nr: 0926315	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-18 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for attention deficit 
hyperactivity disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for constipation.

5.  Entitlement to service connection for tendonitis of feet.

6.  Entitlement to service connection for muscular and joint 
pain.

7.  Entitlement to service connection for right knee 
disability.

(The issue of entitlement to a higher initial rating (to 
include separate ratings) for degenerative disc disease of 
the lumbar spine with right-sided sciatica, rated 20 percent 
disabling prior to February 24, 2002 is the subject of a 
separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A November 2005 rating decision denied, in pertinent part, 
entitlement to service connection for attention deficit 
hyperactivity disorder, sleep apnea, allergic rhinitis, 
constipation, tendonitis of feet, muscular and joint pain, 
and right knee disability.  In November 2006, the Veteran 
submitted a timely notice of disagreement.  Although February 
2008 RO correspondence to the Veteran acknowledged such 
notice of disagreement, to date it does not appear as if a 
statement of the case has been issued.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the denial of such service 
connection claims.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
Court has made it clear that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the claims of service 
connection for attention deficit 
hyperactivity disorder, sleep apnea, 
allergic rhinitis, constipation, 
tendonitis of feet, muscular and joint 
pain, and right knee disability, 
appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in 
response to the November 2006 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




